Joseph L. Cohen, Deputy Attorney General, Anne X. Alpern, Attorney General,
You have asked to be advised whether employes assigned to work under the provisions of the Act of June 27, 1939, P. L. 1184, as amended,1 are covered by workmen’s compensation to the extent provided in section 306(e) of The Pennsylvania Workmen’s Compensation Act of June 21,1939, P. L. 520, as amended.2 We understand that a number of insurance carriers assert that the provisions of the Act of June 3, 1933, P. L. 1515,3 apply to persons assigned to work under the provisions of the Act of June 27, 1939, supra. The basic question thus presented is whether compensation payments for such employes shall begin after the expiration of one week as provided by section 306(e) of The Pennsylvania Workmen’s Compensation Act or at the expiration of 26 weeks as provided by the Act of 1933.
The Act of June 27, 1939, P. L. 1184, supra, provides that persons receiving public assistance from your department may be assigned by county boards of assistance to certain types of projects where the *792value of the wages that they would receive working at such projects would equal the amount of public assistance they receive. Actually, no wages are paid to such assistance recipients under this program but such recipients as are able to work must, as a condition of their continued eligibility to receive assistance, work on those projects to which they are assigned.
In Formal Opinion No. 294, dated August 8, 1939,4 this department advised the then Department of Public Assistance that the employer of such assistance recipients is responsible for the payment of workmen’s compensation premiums for such employes and that they should provide a certificate to the county board of assistance or to the Department of Public Assistance that such persons are covered by workmen’s compensation. That opinion did not specify whether such public assistance recipients were covered by section 306 (e) of The Workmen’s Compensation Act or by the provisions of the Act of June 3,1933, P. L. 1515, supra.
Section 306(e) of The Pennsylvania Workmen’s Compensation Act provides as follows:
“No compensation shall be allowed for the first seven days after disability begins, except as provided in this clause (e) and clause (f) of this section. . . .
Section 2 of the Act of June 3, 1933,. P. L. 1515, supra, provides as follows:
“No compensation shall be payable to injured work relief employes during the first twenty-six weeks of disability: Provided, however, That this section shall not apply to injuries compensable under subsections (c) and (e) of section three hundred and six or section three hundred and seven of the act to which this is a supplement.”
*793Section 1 of the 1933 Act reads in part as follows:
“When used in this act, the following terms shall have the meanings ascribed to them by this section, unless the context clearly requires a different meaning:
“ (a) The term ‘work relief employee’ shall mean any person engaged in work for any public or charitable body, corporation or institution, by direction or assignment of the State Emergency Relief Board, or a county emergency relief board, or other agency of the State Emergency Relief Board, in return for cash or commodities furnished by or through the action of the State Emergency Relief Board as unemployment relief. . . .”
The term work relief employes is so defined in the 1933 Act as to refer to only those persons who were assigned to work by the State Emergency Relief Board or a County Emergency Relief Board. Since the State Emergency Relief Board was abolished by section 14 of the Public Assistance Law of June 24,1937, P. L. 2051, as amended, 62 PS §§2501-2516, and since the act creating the State Emergency Relief Board was repealed by section 18 of the Public Assistance Law, supra, the definition of work relief employe as it appears in section 1 and the 26-week time limitation appearing in section 3 of the 1933 Act have been repealed by implication. Thus, the term work relief employe as defined in the 1933 Act does not apply to those assistance recipients who are assigned to work by county boards of assistance pursuant to the provisions of the Act of June 27, 1939, P. L. 1184, supra.
We are of the opinion and you are therefore advised that public assistance recipients assigned to work under the Act of June 27,1939, P. L. 1184, supra, are not work relief employes within the definition of the Act of June 3, 1933, P. L. 1515, supra, and that such per*794sons are covered by the provisions of The Pennsylvania Workmen’s Compensation Act to the extent as provided in section 306(e) of that act.

 62 PS §§2521-2528.


 77 PS §514.


 77 PS §§444-450.


 1939-40 Op. Atty. Gen. 80, Workmen’s Compensation for Relief Recipients, 36 D. & C. 17 (1939).